EXHIBIT BRISTOW GROUP INC. FY 2009 Annual Incentive Compensation Plan Plan Provisions June 5, 2008 PURPOSE To provide certain corporate officers and managers, subsidiary Presidents, Directors and managers the opportunity to share in the performance of the company by achieving specific financial and safety goals and key individual objectives. Participants will be required to uphold and certify their performance of the Company’s legal and ethical standards as described in the Code of Business Integrity and the policies that support the Code; and shall use the Company’s statement of Core Values and the Leadership Charter as guidelines for the conduct of business and working relationships. ELIGIBILITY · Certain Corporate Officers, Directors and Managers, and participating subsidiary Presidents, Directors, and Managers may be eligible to participate in the plan.Participants are recommended by the CEO and approved by the Compensation Committee. In order to be eligible an employee must be actively employed in a bonus eligible position for a minimum of three months. · Employees who are employed after the commencement of the Plan year will be eligible to participate in the plan on a pro-rata basis for such plan year. · Executive Officers will be assigned to a specific eligibility level set as a percentage of actual base salary designated by the Compensation Committee.Other participants will be assigned to a specific eligibility level designated by management.The Entry, Expected and Maximum incentive award opportunity as a percent of actual base salary will range as follows: Salary Grade Entry Award Expected Award Maximum Award 10 18% 45% 90% 9 16% 40% 80% 8 14% 35% 70% 7 12% 30% 60% 6 10% 25% 50% 5 8% 20% 40% 3-4 6% 15% 30% 1-2 4% 10% 20% 1 KEY PERFORMANCE INDICATORS (KPI’S) AND WEIGHTS · KPI’s are selected and weighted to give emphasis to performance for which participants have the most direct control.KPI’s may vary among participants and may change from year to year. · The Compensation Committee approves the KPI’s and weights annually. · All participants will be assigned safety and financial performance measures at the consolidated corporate level. Achievement of the safety measure is subject to the fatality qualifier described below. · All participants will share in the overall performance of the company as measure at the consolidated corporate level. · Each participant will have a discretionary “individual performance” component, and will be evaluated based on specific individual objectives (scorecard) and an overall performance evaluation of their contribution to the organization as well as the performance of the Country, Business Unit and/or Division in which they are employed. · The performance measures and their weightings for Fiscal Year 2009 will be ROCE (25%), EPS (25%), TRIR (10%), AAR (15%) and Individual Performance (25%). Awards will be based upon actual results for the fiscal year as compared to the FY 2009 budget. · Each participant will receive an individual Incentive Award Determination Worksheet that contains his or her specific incentive award opportunity, KPI’s, and performance goals. · Attachment I summarizes the KPI’s for the FY09 Incentive Plan. KPI DEFINITIONS The following definitions will determine the calculation of each KPI. Safety TRIR – Bristow Group consolidated Total Recordable Incident Rate for the fiscal year, meaning the total number of recordable safety incidents per 200,000 man hours. Safety AAR – Bristow Group consolidated Air Accident Rate for the fiscal year meaning the number of Air Accidents per 100,000 flight hours as defined by the International Civil Aviation Organizations (ICAO) Annex 13 in compliance with the NTSB and CAA definitions. Fatality – If during the fiscal year, there is a fatality in administrative, ground or air operations to an employee, passenger, bystander or anyone involved in operations at hand, the award for the safety performance component will be zero for all participants in the Country where the fatality took place, then in a direct line up through the organization to include participants in the related Business Unit headquarters, Division headquarters and Corporate headquarters. ROCE – Bristow Group consolidated Return on Capital Employed for the fiscal year meaning Earnings before Interest, Taxes, Depreciation and Amortization (EBITDA) divided by Bristow Group consolidated Capital Employed for the same period. Capital Employed – Bristow Group consolidatedCapital Employed meaning the value of all assets and investments used to generate EBITDA including but not limited to aircraft and working capital.Capital Employed is measured at the end of each quarter and the Capital Employed used in calculating ROCE is the average of Capital Employed at the beginning of a period and each measurement date during that period (i.e. Capital Employed for FY 2009 is the average of Capital Employed at 3/31/08, 6/30/08, 9/30/08, 12/31/08 and 3/31/09).
